

 
 

--------------------------------------------------------------------------------

 



Exhibit 10.2














MACK-CALI REALTY CORPORATION






RESTRICTED SHARE AWARD AGREEMENT






[Director]





















































 
 
 

--------------------------------------------------------------------------------

 

AGREEMENT EVIDENCING THE GRANT
OF A RESTRICTED SHARE AWARD PURSUANT
TO THE AMENDED AND RESTATED 2000 DIRECTOR STOCK OPTION PLAN
OF MACK-CALI REALTY CORPORATION


Agreement ("Agreement") effective as of December 8, 2009 ("Grant Date") by and
between Mack-Cali Realty Corporation (the "Company") and
[___________] ("Recipient").
 
Whereas, pursuant to the Amended and Restated 2000 Director Stock Option Plan of
Mack-Cali Realty Corporation (the "Plan"), the Company hereby awards shares of
the Company's common stock, par value $.01 per share ("Common Stock") to the
Recipient subject to such terms, conditions, and restrictions (hereinafter,
"Restricted Share Award") as set forth in the Plan, and this Agreement;
 
Now Therefore, the parties hereto hereby agree as follows:
 
1.           Award of Shares of Restricted Stock.
 
Pursuant to the Plan, the Committee hereby awards to the Recipient, effective as
of the Grant Date, a Restricted Share Award representing the conditional receipt
of One Thousand, Nine Hundred Seventy (1,970) shares of Common Stock
("Restricted Shares") at no out-of-pocket cost to the Recipient subject to the
terms, conditions and restrictions set forth herein.  Capitalized terms not
otherwise defined in this Agreement shall be as defined in the Plan.
 
2.           Award Restrictions.
 
(a)           General Rules.  Ownership of Restricted Shares shall not vest in
the Recipient, and shall be subject to forfeiture until the conditions of
Section 2(b) or Section 4 are fully satisfied.  For purposes of this Agreement,
the following concepts shall be defined as follows: (i) the lapse of
restrictions on the Recipient's rights with respect to the Restricted Shares
granted hereunder shall be referred to as "Vesting"; (ii) the period between the
Grant Date and the date of Vesting shall be referred to as the "Vesting Period";
and (iii) the date Vesting occurs shall be referred to as the "Vesting Date."
 
(b)           Vesting.  All of the Restricted Shares granted hereunder shall
Vest and be deemed earned on January 1, 2011.  Vesting of the Restricted Shares
granted hereunder is conditioned upon Recipient’s continued service with the
Company as a member of the Board of Directors through and including the Vesting
Date.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(c)           Lapse of Restrictions.  Upon the Vesting of Restricted Shares, the
Recipient shall own the Shares free and clear of all restrictions imposed by
this Agreement and the Recipient shall be free to hold or dispose of such Shares
in his discretion, subject to applicable federal and state law or regulations.
 
(d)           Prohibition Against Assignment.  During the Vesting Period, the
Restricted Shares may not be transferred or encumbered by the Recipient by means
of sale, assignment, mortgage, transfer, exchange, pledge, or otherwise.  The
levy of any execution, attachment, or similar process upon the Restricted Shares
shall be null and void.
 
3.           Stock Certificates.
 
(a)           Certificates.  Restricted Shares shall be evidenced by a stock
certificate registered in the name of the Recipient or a nominee or nominees
therefor.  As soon as practicable following the date hereof, the Company shall
prepare and issue such certificate for the Restricted Shares (the "Share
Certificate"), which shall be registered in the name of the Recipient or a
nominee and which shall bear such restrictive legend or legends (if any) as the
Company may deem necessary or desirable under any applicable law.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
(b)           Stock Powers.  The Recipient shall execute and deliver to the
designee of the Company (the "Designee") stock powers corresponding to the Share
Certificate designating the Company as the transferee of an unspecified number
of Restricted Shares, which stock powers may be completed by the Designee as
specified herein.  The Recipient and the Company each waive the requirement that
the signature of the Recipient on the stock powers be guaranteed.  Upon receipt
of a copy of this Agreement and the stock powers, each signed by the Recipient,
the Designee shall promptly notify the proper officers of the Company and the
Share Certificate and stock powers shall be held by the Company in accordance
with the terms of this Agreement.
 
(c)           Effect of Vesting.  Upon Vesting, the Company shall cause to be
delivered to the Recipient (i) a certificate for the Restricted Shares which
have vested free and clear of restrictive legends and (ii) any stock powers
signed hereunder by the Recipient remaining in its possession related to the
vested Restricted Shares.  In the event that the Recipient dies after Restricted
Shares are vested but before delivery of the certificate for the vested
Restricted Shares, such certificate shall be delivered to, and registered in the
name of, the Recipient's beneficiary or estate, as the case may be.
 
(d)           Rights of Stockholder.  Except as otherwise provided in Section 2
and this Section 3, during the Vesting Period and after the certificates for the
Restricted Shares have been issued, the Recipient shall be entitled to all
rights of a stockholder of the Company, including the right to vote and the
right to receive dividends, with respect to the Restricted Shares subject to
this Agreement.  Subject to applicable withholding requirements, if any,
dividends on the Restricted Shares shall be paid to the Recipient when earned
and payable.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
(e)           Power of Designee.  The Designee is hereby authorized by the
Recipient to utilize the stock power delivered by the Recipient to transfer all
forfeited Restricted Shares to the Company upon receipt of instructions from a
duly authorized representative of the Company.
 
4.           Termination of Service.
 
(a)           Termination Due to Disability, Death or Retirement; Change in
Control.  If the Recipient’s service as a member of the Board of Directors
terminates due to Disability, death or Retirement, all Restricted Shares subject
to this Agreement and held by, or on behalf of, the Recipient shall be deemed
earned and vested as of the Recipient's last day of service as a member of the
Board of Directors.  In addition, all Restricted Shares subject to this
Agreement and held by the Recipient on the date a Change in Control occurs shall
be deemed earned and vested as of such date.
 
(b)           Termination for Any Other Reason.  If the Recipient's service as a
member of the Board of Directors terminates prior to the Vesting Date and prior
to the occurrence of a Change in Control for reasons other than Disability,
death or Retirement, any Restricted Shares subject to this Agreement that have
not been earned and vested on the last day of the Recipient's service as a
member of the Board of Directors shall be immediately forfeited.
 
5.           Withholding.
 
In connection with the delivery of any stock certificates, or the making of any
payment in accordance with the provisions of this Agreement, to the extent not
otherwise paid by or on behalf of the Recipient, the Company shall withhold
Restricted Shares or cash amounts (for fractional Restricted Shares) equal to
the taxes, if any, then required by applicable federal, state and local law to
be so withheld.
 
 
 
4

--------------------------------------------------------------------------------

 

 


6.           Adjustments for Capital Changes.
 
In the event of any change in the outstanding shares of Common Stock of the
Company by reason of any stock dividend or split, recapitalization, merger,
consolidation, spin-off, reorganization, combination or exchange of shares, or
other similar corporate change, or other increase or decrease in such shares
effected without receipt or payment of consideration by the Company, a duly
authorized representative of the Company shall adjust the number of Restricted
Shares granted pursuant to the Plan and this Agreement to prevent dilution or
enlargement of the rights granted to the Recipient.
 
7.           No Right to Continued Service.
 
Nothing in this Agreement shall confer on the Recipient any right to continue as
a member of the Board of Directors.
 
8.           Notice.
 
Any notice to the Company hereunder shall be in writing addressed to:
 
Mack-Cali Realty Corporation
P.O. Box 7817
Edison, New Jersey  08818 -7817
Attn:       Mitchell E. Hersh
President and Chief Executive Officer
 
 
 
 
5

--------------------------------------------------------------------------------

 

 
Any notice to the Recipient hereunder shall be in writing addressed to:










or such other address as the Recipient shall notify the Company in writing.




9.           Section 409A.


This Restricted Share Award Agreement is not intended to provide for an elective
deferral of compensation that would be subject to Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the Company reserves the
right to unilaterally amend or modify this Agreement to ensure that the awards
do not become subject to the requirements of Section 409A thereof.


10.           Entire Agreement.
 
This Agreement contains the entire understanding of the parties and shall not be
modified or amended except in writing and duly signed by each of the parties
hereto.  No waiver by either party of any default under this Agreement shall be
deemed a waiver of any later default hereunder.
 
11.           Construction.
 
The various provisions of this Agreement are severable in their entirety.  Any
determination of invalidity or unenforceability of any one provision shall have
no effect on the continuing force and effect of the remaining provisions.  All
capitalized terms used and not otherwise defined herein shall have those
meanings ascribed to them in the Plan.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
 
12.           Governing Law.
 
This Agreement shall be governed by the laws of the State of New Jersey
applicable to contracts made, and to be enforced, within the State of New
Jersey.
 
13.           Successors.
 
This Agreement shall be binding upon and inure to the benefit of the successors,
assigns and heirs of the respective parties.
 
In Witness Whereof, the parties hereto have executed this Agreement to be
effective on the date first above written.
 
Mack-Cali Realty Corporation






By:           _________________________
Mitchell E. Hersh
President and Chief Executive 
                                                Officer




Recipient




______________________________
[Director]





 
 
7

--------------------------------------------------------------------------------

 
